SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of May, 2014 (Commission File No. 001-33356), Gafisa S.A. (Translation of Registrant's name into English) Av. Nações Unidas No. 8501, 19th floor São Paulo, SP, 05425-070 Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1) Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A GAFISA RELEASES 1Q14 RESULTS FOR IMMEDIATE RELEASE São Paulo, May 09, 2014 Gafisa S.A. (Bovespa: GFSA3; NYSE: GFA), one of the leading Brazilian homebuilder, today reported financial results for the quarter ended March 31, 2014. MANAGEMENT COMMENTS AND HIGHLIGHTS We started 2014 motivated by the results achieved in the prior year and confident in the goals and guidelines contained in our business plan for the upcoming year. Traditionally, the first quarter is characterized by seasonally lower activity. In the Gafisa segment, although aware of the changes in the country’s macroeconomic scenario, we are happy with the operational and financial results we achieved in the period. Launch volumes reached R$353.9 million in 1Q14 and included 2 projects in São Paulo and 1 in Rio de Janeiro. Pre-sales reached R$187.6 million in the quarter, with inventories representing 80% of the total, and launches the remaining 20%. It should also be noted that Gafisa segment dissolutions were down 58% y-o-y, despite the high volume of deliveries in recent quarters. This reduction of dissolutions in the Gafisa segment demonstrates the improved credit profile in our customer base. As for the Tenda segment, the 1Q14 marks another step forward in the application of the new business model initiated in 2013. Given the strong performance of projects launched last year, first quarter launches totaled R$181.4 million and were spread over 4 projects in São Paulo, Rio de Janeiro, Bahia and Pernambuco. Pre-sales reached R$51.8 million and were impacted by a higher volume of dissolutions. This is the result of the delivery of almost 5 thousand units in the last 6 months. Since late 2013, reduced operational complexity coupled with the narrowing of the Company’s geographic footprint, led to higher profitability. The consolidated gross margin, before interest, increased to 30.5% in 1Q14, as compared to 22.0% in same quarter of last year. Cash generation was a highlight in the quarter. The Company recorded cash generation of R$107.3 million in 1Q14, reaching free cash flow of R$20.5 million. Reasserting our commitment to enhancing shareholder value, at the end of April the Company approved the payment of supplementary dividends totaling R$32.9 million, which, when added to interest on own capital paid in February, represents a dividend yield of 11.0%, based on 2013. We continue to implement our five-year business plan for the 2014 to 2018 period, in which guidelines for the development of our business for the coming years were established. The plan details the expected size of Gafisa and Tenda’s operations, appropriate leverage, profitability guidelines, and importantly, our commitment to capital discipline and shareholder value generation, which are reflected in the guidance released to the market at the end of 2013. On February 2014, we announced that the Board is studying the potential separation of the Gafisa and Tenda business units into two independent, public companies. We are analyzing possible impacts and scenarios for the proposed separation to identify what are the best ways for its implementation. In these first three months of the year, we have made progress in the administrative separation process of the Gafisa and Tenda business units, already dividing some areas between both companies, and we expect that most of this process to be completed by the end of the year, at which point the two companies will operate independently from an administrative point of view. As part of this process, Duilio Calciolari, after 14 years of meaningful dedication to Gafisa, announced in February the intention to leave his position, and after a transition period, Sandro Gamba was appointed CEO last Monday, and Rodrigo Osmo remains in charge of Tenda business. The Company will keep the market informed as new definitions may occur over the coming months. ­ 2 Gafisa entered 2014 well positioned to benefit from all the initiatives implemented in the last two years. Reduced operational complexity, a more appropriate cost and expense structure, the new Tenda operating model and Gafisa’s narrowed geographic footprint, coupled with financial flexibility achieved by the sale of a stake in Alphaville, were important steps in preparing the Company to face future challenges. These initiatives should also lead to improved results in 2014. Sandro Gamba Rodrigo Osmo Chief Executive Officer – Gafisa S.A. Chief Executive Officer - Tenda ­ 3 FINANCIAL RESULTS ▲ Net revenue recognized by the “PoC” method was R$326.7 million in the Gafisa segment and R$105.9 million in the Tenda segment. This resulted in consolidated revenue of R$423.7 million in the first quarter, a reduction of 14.7% compared with the previous year. ▲ Adjusted gross profit for 1Q14 was R$132.1 million, up from R$111.7 million in 1Q13. Adjusted gross margin rose to 30.5% versus 22.0% in the prior-year period. The Gafisa contributed with R$116.5 million, and margin of 35.7%, while the Tenda segment’s adjusted gross profit was R$15.6 million, with a margin of 14.7% in 1Q14. ▲ Adjusted EBITDA was R$26.5 million in the 1Q14. The Gafisa segment reported adjusted EBITDA of R$54.8 million, while the Tenda segment’s adjusted EBITDA was negative at R$24.9 million. Note that the consolidated adjusted EBITDA includes the effect of the AUSA equity, while Gafisa segment adjusted EBITDA is net of this effect. ▲ The Company reported a net loss of R$39.8 million in the first quarter. ▲ Operating cash generation reached R$107.3 million in the 1Q14, resulting in positive free cash flow of R$20.5 million. The Gafisa segment recorded R$99.1 million in operating cash generation, while the Tenda segment reached R$8.2 million. OPERATING RESULTS ▲ Launches totaled R$535.4 million in the 1Q14, compared to R$196.7 million in the 1Q13. The Gafisa segment launched R$353.9 million across 3 projects, while the Tenda segment launched 4 projects with a total PSV of R$181.4 million. ▲ Consolidated pre-sales totaled R$239.3 million in the 1Q14, compared to R$107.9 million in the 1Q13. In the 1Q14, sales reached R$187.5 million in the Gafisa segment and R$51.8 million in the Tenda segment. Consolidated sales from launches represented 24% of the total, while sales from inventory comprised the remaining 76%. ▲ Consolidated sales over supply (SoS) reached 7.5% in the 1Q14 and 3.9% in the 1Q13. In the Gafisa segment, SoS was 7.9%, while in the Tenda segment it was 6.4%. ▲ Consolidated inventory at market value increased R$233.0 million on a sequential basis, reaching R$2.9 billion. Gafisa’s inventory reached R$2.2 billion and Tenda’s inventory totaled R$752.3 million. ▲ Throughout the 1Q14, the Company delivered 8 projects, totaling 1,796 units. The Gafisa segment delivered 524 units, while the Tenda segment delivered the remaining 1,272 units. ­ 4 ANALYSIS OF RESULTS Gafisa segment Gross Margin Expansion and Reduction in Selling Expenses During the past year, the Gafisa segment’s margins improved due to the delivery of legacy projects and the narrowing of the brand’s geographic footprint. Accordingly, the segment’s profitability increased. Adjusted gross profit totaled R$132.1 million in 1Q14, with margin of 35.7%, compared to 29.9% in 1Q13. Results were also positively impacted by a 44.8% y-o-y reduction in the level of selling expenses, despite higher launch volumes. Net Income The first quarter net loss was R$2.3 million, compared to a loss of R$11.6 million in the year-ago period. Excluding the equity from Alphaville, negative at R$3.4 million, Gafisa segment net income in the 1Q14 was positive at R$1.1 million. Below is a brief description of the main factors impacting results. Gafisa Segment 1Q14 1Q13 Adjusted Gross Profit Adjusted Gross Margin 35.7% 29.9% Net Profit Ex-AUSA Tenda segment Gross Margin Expansion and Lower Expenses The reduced contribution and complexity of Tenda legacy projects, coupled with the resumption of launches under a new business model, is resulting in a gradual improvement in the segment’s margins. At the end of 1Q13, adjusted gross profit was at R$1.9 million, while in the 1Q14, it reached R$15.6 million, with adjusted gross margin reaching 14.7%, compared to a margin of 1.3% in the 1Q13. A streamlined cost structure also contributed to the segment’s first quarter results. Selling, general and administrative expenses decreased from a year earlier to R$12.7 million, with a sharp 43.3% reduction in selling expenses. This was mainly driven by the in-store sale process, which is one of the pillars of the new Tenda business model. Net Income The first quarter net loss was R$37.5 million, compared to a net loss of R$43.9 million in the 1Q13. Tenda Segment 1Q14 1Q13 Adjusted Gross Profit Adjusted Gross Margin 14.7% 1.3% Net Profit ­ 5 RECENT EVENTS Extraordinary Dividends and Share Buyback Program Following the completion of the sale of the Alphaville stake and the inflow of the transaction proceeds, in a meeting held on December 20, 2013, the Company’s Board of Directors approved the payment of interest on equity to shareholders in the amount of R$130,192,095.57, representing R$0.31112217224 per share. The payment was effective February 12, 2014. Additionally, on April 25, 2014, at the Annual General Meeting, the payment of R$32,919,915.46 in supplementary dividends to the Company’s shareholders was approved, representing R$0.082486835998 per share, excluding treasury shares. The effective date for payment is still being evaluated by the Company and will be announced to the market as soon as defined. For fiscal year 2013, the Company approved the payment of dividends totaling R$163,111,939.28 million (gross amount), or approximately R$0.37 per share, representing a dividend yield of 11.0% for the year. Regarding the share buyback program in place, on April 30, 2014, the company had already acquired 23 million shares, around 71% of the total amount permitted, considering the maximum amount of 32,938,554 shares. The approved program is conditional on the maintenance of consolidated net debt at a level equal to or less than 60% of net equity and does not obligate the Company to acquire any particular amount of shares in the market. The program may be suspended at any time. On February 28, 2014, the Company canceled an open share buyback program in place in the Tenda subsidiary and opened a new program in Gafisa, containing the same previously defined conditions, which can repurchase the remaining balance of shares. Annual General Meeting On April 25, 2014, the Company’s Annual General Meeting was held, and we highlight the following resolutions: i) Reduction of the Board of Directors from 9 to 7 members, with the election of the following members for a term of 02 years: Odair Garcia Senra, Cláudio José de Carvalho Andrade, Guilherme Affonso Ferreira, José Écio Pereira da Costa Júnior, Maurício Marcellini Pereira, Rodolpho Amboss and Francisco Vidal Luna; ii) Approval of the allocation of net income for the fiscal year 2013, and subsequent payment of approximately R$32.9 million as supplementary dividends, as mentioned above; iii) Establishment of up to R$13.4 million in total compensation to be paid to the Company’s management for the fiscal year 2014, approximately 19% less than the amount paid in 2013; ­ 6 Key Numbers for the Gafisa Group Table 1 – Operating and Financial Highlights – (R$000, and % Gafisa, unless otherwise specified) 1Q14 4Q13 Q/Q (%) 1Q13 Y/Y (%) Launches 353,934 679,154 -47.9% 83,029 326.3% Net pre-sales 187,555 454,457 -58.7% 101,116 85.5% Pre-sales of Launches 37,915 264,049 -85.6% 11,696 224.2% Sales over Supply (SoS) 7.9% 17.8% -55.6% 5.0% 58.0% Delivered projects, units 524 1,249 -58.0% 86 509.3% Net Revenue 326,750 489,853 -33.3% 367,285 -11.0% Gross Profit 88,890 174,429 -49.0% 87,768 1.3% Gross Margin 27.2% 35.6% -840 bps 23.9 % 330 bps Adjusted Gross Margin¹ 35.7% 42.0% -630 bps 29,9% 580 bps Adjusted EBITDA 54,810 125,177 -56.2% 44,970 21.9% Adjusted EBITDA Margin 16.8% 25.6% -880 bps 12.2% 460 bps Net Income (Loss) -2,331 908,827 -100.3% -11,621 -79.9% Backlog revenues 1,429,230 1,550,618 -7.8% 1,951,419 -26.8% Backlog results ³ 526,273 547,346 -3.9% 677,546 -22.3% Backlog margin ³ 36.8% 35.3% 150 bps 34.7% 210 bps Note: Financial operational unaudited information 1) Adjusted by capitalized interests 2) Adjusted by expenses with stock option plans (non-cash), minority. Ebitda from Gafisa segment does not consider the equity of AUSA, for all quarters, and does not include AUSA stake sale operation results in 4Q13. 3) Backlog results net of PIS/COFINS taxes – 3.65%; and excluding the impact of PVA (Present Value Adjustment) method according to Law nº 11,638 Key Numbers for Tenda Table 2 - Operating and Financial Highlights – (R$000, and % Gafisa, unless otherwise specified) 1Q14 4Q13 Q/Q (%) 1Q13 Y/Y (%) Launches 181,445 88,379 105.3% 113,696 59.6% Net pre-sales 51,767 163,626 -68.4% 6,785 663.0% Pre-sales of Launches 20,256 74,587 -72.8% 13,656 48.3% Sales over Supply (SoS) 6.4% 20.9% -69.4% 0.9% 611.1% Delivered projects, units 1,272 2,719 -53.2% 795 60.0% Net Revenue 105,951 214,897 -50.7% 140,265 -24.5% Gross Profit 8,458 47,570 -82.2% -9,623 -187.9% Gross Margin 7.9% 22.1% -1420 bps -6.9% 1480 bps Adjusted Gross Margin¹ 14.7% 28.5% -1380 bps 1.4% 1330 bps Adjusted EBITDA (24,913) 13,761 -281.0% (25,493) -2.3% Adjusted EBITDA Margin -23.5% 6.4% -2990 bps -18.2% -530 bps Net Income (Loss) -37,460 12,457 -400.7% -43,852 -14.6% Backlog revenues 212,031 244,789 -13.4% 361,914 -4.1% Backlog results ³ 67,482 66,789 -1.0% 86,148 -21.7% Backlog margin ³ 31.8% 27.3% 450 bps 23.8% 800 bps 7 Key Consolidated Numbers Table 3 - Operating and Financial Highlights – (R$000, and % Gafisa, unless otherwise specified) 1Q14 4Q13 Q/Q (%) 1Q13 Y/Y (%) Launches 535,379 767,534 -30.2% 196,725 172.1% Launches, units 1,866 2,020 -7.6% 1,185 57.5% Pre-sales 239,323 618,083 -61.3% 107,901 121.8% Pre-sales, units 767 2,280 -66.4% 361 112.5% Pre-sales of Launches 58,171 338,636 -82.8% 25,352 129.5% Sales over Supply (SoS) 7.5% 18.5% -59.5% 3.9% 92.3% Delivered projects 557,508 973,963 -42.8% 123,386 351.8% Delivered projects, units 1,796 4,597 -60.9% 881 103.9% Net Revenue 432,701 704,750 -38.6% 507,550 -14.7% Gross Profit 97,348 221,999 -56.1% 78,145 24.6% Gross Margin 22.5% 31.5% -900 bps 15.4% 710 bps Adjusted Gross Margin¹ 30.5% 37.9% -740 bps 22.0% 850 bps Adjusted EBITDA ² 26,470 138,939 -80.9% 57.769 -54.2% Adjusted EBITDA Margin ² 6.1% 19.7% -1360 bps 11.4% -830 bps Adjusted Net Income (Loss) ² (36,808) 896,078 -104.1% (2,543) 1347.4% Adjusted Net Margin ² -8.5% 127.1% -13560 bps -0.5% -800 bps Net Income (Loss) (39,879) 921,284 -104.3% (55,473) -28.3% Backlog revenues 1,641,262 1,795,408 -8.6% 2,313,333 -29.1% Backlog results ³ 593,755 614,135 -3.3% 763,694 -22.3% Backlog margin ³ 36.2% 34.2% 200 bps 33.0% 320 bps Net Debt + Investor Obligations 1,403,824 1,159,044 21.1% 2,485,372 -43.5% Cash and cash equivalents 1,563,226 2,024,163 -22.8% 1,443,644 8.3% Shareholder’s Equity 3,106,356 3,190,724 -2.6% 2,489,357 24.8% Shareholder’s Equity + Minority shareholders 3,129,511 3,214,483 -2.6% 2,644,543 18.3% Total Assets 7,618,063 8,183,030 -6.9% 8,530,374 -10.7% (Net Debt + Obligations) / (Equity + Minority) 44.9% 36.1% 880 bps 94% -4910 bps ­ Note: Financial operational unaudited information 1) Adjusted by capitalized interests 2) Adjusted by expenses with stock option plans (non-cash), minority. Consolidated Ebitda includes the AUSA equity effect, for all quarters, but does not consider the AUSA stake sale operation results in 4Q13. 3) Backlog results net of PIS/COFINS taxes – 3.65%; and excluding the impact of PVA (Present Value Adjustment) method according to Law nº 11,638 . ­ 8 Updated Status of the Separation Process Initial Studies and First Steps In early 2014, Gafisa’s management initiated studies to analyze the possible separation of the Gafisa and Tenda business units. The separation would be the next step in a comprehensive plan initiated by management to enhance value creation for the Company and its shareholders. During 1Q14, the Company made initial progress in separating some of Gafisa and Tenda’s administrative functions, initiating the corporate areas effective division process. By the end of the year, most of Gafisa and Tenda administrative structures will be segregated, operating independently. At this moment, we highlight the following points: (1) Definition of segregated corporate structures for Gafisa and Tenda; (2) Assessment, understanding, sizing and necessary adjustments in processes and systems for separation of areas; (3) Definition of the separation strategy, workforce, separation schedule for different areas, and major milestones on the process. In parallel, the Company continues the studies related to separation alternatives of the two companies, assessing issues relating to capital structure, liquidity, and fiscal, tax, legal, corporate aspects, among others. As previously announced to the market, with the completion of the turnaround process and in line with the intention of separating Gafisa and Tenda business units, Duilio Calciolari announced to leave the company, after 14 years of dedication to Gafisa. Therefore, on May 05, Sandro Gamba was named the new CEO of the Company. Until then, Sandro Gamba, was the CEO of Gafisa business unit, having held a number of leadership positions, in several areas of Gafisa business cycle, for more than 15 years dedicated to the Company. Andre Bergstein remains as Chief Financial Officer and Rodrigo Osmo as CEO for Tenda. The Company will keep its shareholders and the market informed about the process and any developments pertaining to the potential separation. 9 G AFISA S EGMENT Focuses on residential developments within the upper, upper-middle, and middle-income segments, with unit prices exceeding R$500,000. Operating Results Gafisa Segment Launches and Pre-Sales ­ First quarter launches totaled R$353.9 million, represented by 3 projects/phases located in the cities of São Paulo and Rio de Janeiro. In the 1Q13, the segment registered R$83 million in launches. The Gafisa segment’s 1Q14 gross pre-sales totaled R$267.9 million. Taking into account a 58% y-o-y decline in the volume of dissolutions, 1Q14 net pre-sales increased 85% y-o-y to R$187.5 million. Inventory accounted for 80% of sales, while the sale of units launched during the quarter represented the remaining 20%. The segment accounted for 66% of consolidated launches. Table 4. Gafisa – Launches and Pre-sales (R$000) 1Q14 4Q13 Q/Q(%) 1Q13 Y/Y(%) Launches 353,934 679,154 -47.9% 83,029 326.3% Pre-sales 187,555 454,457 -58.7% 101,116 85.5% ­ 10 Sales over Supply (SoS) 1Q14 sales velocity increased to 7.9% from 5.0% in 1Q13. Considering the last 12 months, Gafisa’s SoS ended the 1Q14 at 32.3%. SoS of launches reflects a lower conversion rate (visits x sales) in the quarter due to a longer time limit on the buyer's decision making process, associated with a concentration of launches in late March. The sales performance of these launches will be continued throughout 2Q13. Dissolutions The Company has shown a consistent reduction in their level of dissolutions. Gafisa segment dissolutions declined 58.1% y-o-y, in keeping with a decline in the level of dissolutions to a more stable level. Of the 148 Gafisa segment units cancelled and returned to inventory, 39% were resold in the period. Inventory In 1Q14, Gafisa maintained its focus on inventory reduction initiatives. Accordingly, inventory represented 80% of total sales in the first quarter. The market value of Gafisa segment inventory reached R$2.2 billion in the 1Q14, as compared to R$2.1 billion in the previous quarter. Finished units outside of core markets accounted for R$256.9 million, or 12% of total inventory. Table 6. Gafisa – Inventory at Market Value (R$000) Inventories BoP 4Q13 Launches Dissolutions Pre-Sales Adjusts + Other Inventories EoP 1Q14 % Q/Q São Paulo 1, 435,653 164,333 -71,079 205,166 -84,765 1,381,135 -3.8% Rio de Janeiro 392,141 189,601 -1,454 29,982 8,081 561,294 43.1% Other Markets 272,416 - -7,892 32,832 9,391 256,867 -5.7% Total -267,980 -67,293 4.7% During the same period, finished units comprised R$309.8 million, or 14% of total inventory. Of this amount, inventory from projects launched outside core markets totaled R$196.7 million. We emphasize that the Company has seen evolution in the sales velocity in these markets over the past few quarters, and we believe that by the end of 2015 we should be able to monetize such inventory in the so called non-core markets. 11 Table 7. Gafisa Segment – Inventory at Market Value - Construction Status (R$000) Not initiated Up to 30% built 30% to 70% built More than 70% built Finished units ¹ Total QT14 São Paulo 411,703 170,173 582,996 123,701 92,562 1,381,135 Rio de Janeiro 174,892 95,806 218,128 51,941 20,528 561,294 Other Markets - - - 60,186 196,681 256,867 Total 586,595 265,979 801,124 235,829 309,770 2,199,296 ­ Landbank Gafisa segment landbank, with a PSV of approximately R$6.4 billion, is comprised of 34 different projects/phases located exclusively in core markets. Amounting to nearly 11.4 thousand units, 78% are located in São Paulo and 22% in Rio de Janeiro. The largest portion of swapped land in Rio de Janeiro, ends up impacting the total land acquired through swaps, which now reaches 59.7%. Table 8. Gafisa - Landbank 1Q14 PSV - R$ mm (% Gafisa) %Swap Total %Swap Units %Swap
